Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claims filed 12/13/2021 are entered. As directed by the amendment: claims 10, 15, 20, 23, and 28 stand amended, with claims 1-9, 11, 14, 16-19, 21, and 24 being cancelled, and claim 27 being withdrawn.
The cancellation of claim 27, as detailed below, obviates the election by original presentation indicated in the Final Office Action, dated 04/29/2020.
The instant amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (b), as well as, the rejections under 35 USC 103.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Chappell on 01/25/2022.
The application has been amended as follows: 
27. (Cancelled)

supplying a first amount of power from the battery to the heating element;
terminating the first amount of power to the heating element; 
receiving, by the one or more sensors and the processor, a first resistance measurement of the heating element of the vaporizing device;
determining a first temperature of the heating element based on the first resistance measurement; 
controlling a second amount of power supplied from the battery to the heating element based on a difference between the determined first temperature of the heating element and a target temperature of the heating element stored in the memory, the second amount of power being different from the first amount of power; 
determining an average amount of power supplied from the battery to the heating element using at least one of the one or more sensors; 
determining, prior to controlling the second amount of power supplied from the battery and using at least one of the one or more sensors, an average duration of a puff from the vaporizing device; and
after a time interval, terminating the second amount of power; 
wherein the memory stores data including the average amount of power supplied from the battery to the heating element, and the vaporizing device varies the time interval via sensor driven control based on the average amount of power supplied from the battery to the heating element.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose a method of controlling temperature of a vaporizing device comprising “determining, prior to controlling the second amount of power supplied from the power source and using at least one of the one or more sensors, an average duration of a puff from the vaporizing device,” as such limitation corresponds, or otherwise relates, to the remaining limitation recited in independent claims 10 and 28. 
U.S. Publication 20140014126 to Peleg et al. is considered the closest prior art to the claimed invention and teaches supplying a first amount of power from the power source to the heating element (See para 0031, battery lets current flow through the heating element); terminating the first amount of power to the heating element (Paragraphs 0055-0056; time phases in which current is not applied through the coil, where measuring resistance occurs after current supplied is terminated which only requires ‘a few microseconds to a few milliseconds’); receiving, by the one or more sensors and the processor, a first resistance measurement of the heating element of the vaporizing device (para. 0033, sensor 206 is a thermistor that enables temperature measurement; processor 204 may control 206 and receive data therefrom; Note: a thermistor is “a semiconductor device having a resistance that decreases rapidly with an increase in temperature. It is used for temperature measurement, to compensate for temperature variations in a circuit, etc.’-www.thefreedictionary.com, noun, viewed on 11/20/2019); and determining a first temperature of the heating element based on the first resistance measurement (Paragraph 0048 disclosing calculating temperature based on the coil resistance, where the electrical resistance is dependent upon the temperature; Para. 0048 discloses using R=R0 [1 + α (T-T0)], where α is the coefficient of resistance, to calculate the first temperature; The disclosed equation corresponds with the R2(T2)=R1(1 + TCR(T2-T1)) equation disclosed in paragraph 0017 of the instant application). Peleg is silent on, among others, controlling a second amount of power supplied from the power source to the heating element based on a difference between the determined first temperature of the heating element and a target temperature of the heating element stored in the memory, the second amount of power being different from the first amount of power; and “determining, prior to controlling the second amount of power supplied from the power source and using at least one of the one or more sensors, an average duration of a puff from the vaporizing device.”
U.S. Publication 20140123990 to Timmermans discloses a methodology of controlling a vaporizing device in which user statistics (number of puffs taken by a user) is stored in memory 140 (paragraphs 0071-0072).  Timmermans also teaches controlling a second amount of power supplied from the power source to the heating element (Para. 0063, desired power setting 154 applied to atomizer 144; See waveform 168 of Figure 9; para. 0064 discloses that the power 154 ranges from 0 to 25W, where each vaping profile is limited by 12 seconds of operation, after which the vaping device will automatically stop; Para. 0066, programming includes increasing or decreasing the vaping profile by steps-0.3W-or progressively until it reaches the maximum or minimum values, 25W or 0W, respectively; Para. 0067, vaping profile allows for dynamic controlling of a puff through a power waveform; Accordingly, the amount of power supplied from the power source to the heating element 144 is controlled) based on a since atomizer 144 is an electrical heating element, the amount of power be supplied relates to the resulting temperature; For instance at the maximum power setting of 25W, the temperature of 144 will be at the maximum; The controlling of 154 is at least partially based on a difference between a first temperature of the heating element and a desired temperature of the heating element; For example, if a user wants the power setting to be at 25 W when it is currently at 10W, the power is then increased-via joystick 132, para. 0074-by steps or progressively until it reaches such value).
However, neither Peleg or Timmermans, alone or in combination with Blake et al. (U.S. Publication 2003/0226837) teach or suggest “determining, prior to controlling the second amount of power supplied from the power source and using at least one of the one or more sensors, an average duration of a puff from the vaporizing device.”
Claims 10, 12-13, 15, 20, 22-23, 25-26 and 28-35 are, therefore, in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761